IN THE SUPREME COURT OF THE STATE OF NEVADA


                   WILLIE SEAL LEWIS,                                     No. 69033
                   Appellant,
                   vs.
                   THE STATE OF NEVADA,                                     FILED
                   Respondent.
                                                                             JUN 1 7 2015



                                          ORDER OF AFFIRMANCE
                               This is a pro se appeal from an order of the district court
                   denying a motion to modify or correct an illegal sentence.' Eighth Judicial
                   District Court, Clark County; Richard Scotti, Judge.
                               Appellant argues that the district court erred in denying his
                   September 17, 2015, motion. Specifically, appellant argues that the
                   deadly weapon sentence enhancement was illegal pursuant to NRS
                   193.165(4) because use of a deadly weapon was a necessary element of the
                   offense as charged—robbery with the use of a deadly weapon. Appellant's
                   claim fell outside the narrow scope of claims permissible in a motion to
                   modify sentence. See Edwards v. State, 112 Nev. 704, 708, 918 P.2d 321,
                   324 (1996). The use of a deadly weapon is not a necessary element of the
                   offense of robbery, see NRS 200.380(1), and the State properly set forth the
                   deadly weapon enhancement with the robbery count as the deadly weapon
                   enhancement does not create a separate offense, see NRS 193.165(3).


                          'Having considered the pro se brief filed by appellant, we conclude
                   that a response is not necessary. NRAP 46A(c). This appeal therefore has
                   been submitted for decision based on the pro se brief and the record. See
                   NRAP 34(0(3).

SUPREME COURT
        OF
     NEVADA


(0) 1947A    ea,
                                                                                  -igLll l3
                Thus, appellant fails to demonstrate that his sentence was facially illegal.
                See Edwards, 112 Nev. at 708, 918 P.2d at 324. Therefore, we conclude
                that the district court did not err in denying the motion.' Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.


                                                                                           J.



                                                                                           J.



                                                                                           J.
                                                             Gibbons




                cc:   Hon. Richard Scotti, District Judge
                      Willie Seal Lewis
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                      'We decline to consider appellant's argument that the deadly
                weapon enhancement violates double jeopardy because appellant did not
                present that argument in the district court.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A